TOM COFFMAN, M.D. and VISUAL HEALTH AND SURGICAL CENTER, INC., Appellants,
v.
JAMES PALMER, Appellee.
Nos. 4D08-1008, 4D08-2667
District Court of Appeal of Florida, Fourth District
November 25, 2009
Shannon Kain, Brett C. Powell, Dinah Stein and Mark Hicks of Hicks, Porter, Ebenfeld & Stein, P.A., Miami, and Keith J. Puya of Stephens, Lynn, Klein, La Cava, Hoffman & Puya, P.A., West Palm Beach, for appellants.
Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm Beach, and Gary M. Cohen of Grossman & Roth, P.A., Boca Raton, for appellee.
PER CURIAM.
Affirmed.
HAZOURI, DAMOORGIAN, JJ., and RODRIGUEZ-POWELL, MILY, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.